Citation Nr: 0705515	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  00-22 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, secondary to a seizure disorder.

3.  Entitlement to service connection for degenerative joint 
disease of the spine, secondary to a seizure disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder, secondary to a seizure disorder.

5.  Entitlement to a service connection for a dental 
disorder, secondary to a seizure disorder.

6.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from February to May 
1965.

These matters were initially before the Board of Veterans' 
Appeals (Board) from an August 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The August 2000 rating decision found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a seizure disorder; 
denied service connection claims for depression, degenerative 
joint disease of the spine, bilateral knee disorder, and for 
a dental disorder; and determined that entitlement to a total 
rating due to individual unemployability was not warranted.  

In July 2001, a hearing before the undersigned Veterans Law 
Judge was held in Washington, D.C.  A transcript of this 
hearing is of record.  

In January 2002, the Board reopened the claim of entitlement 
to service connection for a seizure disorder, and remanded 
the case to the RO for additional development.


In August 2003, the Board denied all of the previously 
mentioned matters.  The veteran thereafter appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

On March 25, 2005, the Court issued an order that granted a 
joint motion for remand, vacated the Board's August 2003 
decision, and remanded the matters to the Board for action in 
compliance with the motion.  The Board thereupon remanded the 
claim for further development in December 2005.  That 
development has been accomplished, and the file has been 
returned to the Board for appellate review.

With respect to the claims of entitlement to service 
connection for a psychiatric disorder, disorders of the spine 
and knees, and for a dental disorder, all claimed to be 
secondary to the veteran's claimed seizure disorder (service 
connection is not in effect for a seizure disorder), the 
Board acknowledges its duty to liberally construe the 
veteran's pleadings to determine the claims before it.  
Still, that duty does not require that VA solicit claims, 
particularly when the appellant is not appearing pro se 
before the Board.  

Here, the veteran is represented by a highly respected 
national Veterans Service Organization which is well versed 
in veterans law.  That service organization has limited their 
theory of the case to the claim that the above-mentioned 
disorders are secondary to the veteran's nonservice-connected 
seizure disorder.  See January 2007 Written Brief 
Presentation.  They did not assert that the claimed 
psychiatric, orthopedic, or dental disorders were directly 
due to service.  The RO, however, as part of its September 
2006 supplemental statement of the case (SSOC), did address 
the merits of the instant claims for service connection on 
various bases, including direct, secondary, and presumptive.

While the veteran has only pled entitlement under the theory 
that his variously claimed disorders are caused or 
aggravated, generally, by his nonservice-connected seizure 
disorder, as the RO considered the claims under multiple 
theories/bases of entitlement to service connection, the 
Board will here too exercise jurisdiction over these 
addressed theories.  38 U.S.C.A. § 7104 (West 2002).


FINDINGS OF FACTS

1.  A seizure disorder pre-existed service and was not 
permanently aggravated during service.

2.  A psychiatric disorder, degenerative joint disease of the 
spine, bilateral knee disorder, and a dental disorder, were 
not shown in service.

3.  A psychiatric disorder, degenerative joint disease of the 
spine, bilateral knee condition, and a dental condition were 
not caused by either the veteran's period of service or by a 
service-connected disability.

4.  Neither psychoses nor arthritis of the spine was 
manifested in service or within one year following separation 
from active duty.

5.  The veteran is not service connected for any disorders; 
he is not rendered unemployable as a result of a service 
connected disorder(s).


CONCLUSIONS OF LAW

1.  A preexisting seizure disorder was not aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306, 3.326 (2006).

2.  A psychiatric disorder, degenerative joint disease of the 
spine, bilateral knee condition, and a dental condition, were 
neither incurred in service nor as a result of service 
connected disorders.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310, 3.326 (2006).

3.  The criteria for a total disability rating due to 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b) 
(2).  Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  A January 2006 letter and a 
September 2006 SSOC satisfied these criteria.

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran was provided this notice as part of the September 
2006 SSOC.  

The Board finds further that VA has secured all available 
pertinent evidence and conducted all appropriate 
development.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In this case, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Still, assuming arguendo that there is such 
evidence, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence as it pertains to the 
instant claims, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here the January 2006 SSOC fully 
complied with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  Therefore, the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

Factual Background

The veteran contends that his seizure disorder had its onset 
in service, and that as a result of this disorder, he has 
developed degenerative joint disease, bilateral knee 
disorder, a dental disorder, and a psychiatric disorder.  He 
claims entitlement to service connection for all of the 
above-mentioned disorders and entitlement to a total rating 
due to individual unemployability.

The veteran's service medical records indicate that he was 
diagnosed with chronic grand mal epilepsy which existed prior 
to service and was not aggravated by active duty service.  A 
Medical Board Proceedings report, dated in May 1965, shows 
that grand mal epilepsy was diagnosed, which was reported to 
be not completely controlled on anti-convulsive medications.  
The report also noted that this disorder existed prior to the 
veteran's entry into the military.  There is no evidence in 
the service medical records that the veteran received 
treatment for or was diagnosed with a psychiatric disorder, 
degenerative joint disease, a knee condition, or any dental 
condition.  At the present time, the veteran is not service 
connected for any disorder.

Medical records from the veteran's private physician, H. J. 
Williams, M.D., include a January 1979 handwritten note, 
which states that the veteran had a history of hitting a 
brick wall in 1963.  Two months after this injury, he 
reportedly had a convulsion, lasting six to seven minutes. 
 He was placed on Dilantin and it was felt that the veteran 
had had sufficient injury to cause subsequent convulsions. 
 Dr. Williams noted that the veteran was taken into the 
service at age 17, had convulsions while in service, and was 
discharged due to epilepsy.

A December 1979 letter from Dr. Williams states that in 1963, 
the veteran was shoved into a brick wall and sustained a 
laceration of the right forehead.  About three weeks later, 
he sustained his first nocturnal epileptic seizure. 
 Nocturnal seizures persisted at the rate of two to three per 
week until the veteran was placed on Dilantin and 1/2 gram of 
Phenobarbital, starting at about two months after the 
seizure.  The veteran was practically seizure free for about 
one month until he dropped Phenobarbital because of excessive 
morning drowsiness.  Following this, he had about one 
nocturnal seizure per month.  He was taken into the armed 
services following this and he had an increase in the 
frequency of his seizures.  Because of this, he was 
discharged from service.  Dr. Williams noted that the 
veteran's seizures increased in number and perhaps in 
severity following his induction in service.  Also, the 
additional emotional and mental strain of being away from 
home and in an entirely strange surrounding could have 
brought about a strain of his nervous system and have caused 
the acceleration of his condition.  The veteran reportedly 
required increased medication after active duty service.  

An April 1980 medical note from Dr. Williams indicates that 
the veteran was seen in June 1963 after he had three grand 
mal, epileptic type seizures.  This was apparently caused by 
a head injury he had sustained.  He was put on Dilantin 150 
milligram, three times per day, and was not seen again until 
two years later, after he was released from active duty 
service.  At that time (in June 1965), the veteran related 
that after he went on active duty service, his seizures 
became more frequent and required hospitalization on a 
neuropsychiatric service for a period of time.  The veteran 
reportedly felt that being in the service caused his 
condition to become worse.  Dr. Williams indicated that he 
agreed with the veteran, stating that the stress and worry 
could have caused deterioration in his condition.  Following 
this, he needed an increase in his drug dosage to obtain 
control.  In June 1968, he was seen and evaluated by Dr. 
Stewart of the University of Virginia Hospital Seizure 
Service, who helped the veteran to gain control.  Dr. 
Williams' treatment notes, submitted by the veteran, confirm 
the veteran's assertion that he was seen in 1963, was 
prescribed Dilantin, and was not seen next until 1965.

A July 1985 private operative report shows that the veteran 
underwent a partial medial meniscectomy for treatment of a 
torn left medial meniscus.  


A March 2000 letter from Alan T. Richardson, M.D., indicates 
that he had treated the veteran for the past eight years in 
general practice.  Dr. Richardson states that the veteran had 
a well-controlled seizure disorder which developed while he 
was in the service in 1965.  It was noted that according to a 
statement by Dr. Williams, the veteran had three seizures 
soon after a head injury in 1963.  He was placed on Dilantin, 
which he took for one month.  He had no more seizures for two 
years, until he went into the Army, underwent the stress of 
basic training, and was exposed to a yellow colored gas in a 
training exercise.  He was then hospitalized in the Army.  It 
was Dr. Richardson's opinion that the three convulsions that 
the veteran had in 1963 were post-traumatic seizures due to 
his head injury.  The fact that he had no seizures for two 
years while on no medications indicates that he did not have 
a seizure disorder at the time of entry into the Army.  The 
seizure disorder developed and was diagnosed while the 
veteran was in service; therefore, it is a service-connected 
disability.

Pursuant to the Board's January 2002 remand, the RO obtained 
a VA examination to determine the etiology of the veteran's 
seizure disorder.  An August 2002 VA examination report 
indicates that the veteran's epilepsy pre-existed service, 
and that it was very likely that the epilepsy became worse 
during military service.  The report further noted that 
exacerbation of a seizure disorder, when an individual is 
under physical or emotional stress or is extremely tired or 
sleep deprived, is a very common and well-accepted phenomenon 
in medical practice.  The examiner went on to state that 
during the few years immediately following service, the 
veteran's epilepsy was indeed worse than before military 
service.  At present, the seizure disorder was reportedly 
well-controlled.  The examiner noted that the veteran 
appeared to have made an extremely good adjustment, having a 
family and having maintained full employment until the 
induction of the computers in the workplace triggered his 
photosensitive seizures.  "[T]hus, it would be pure 
speculation . . . to state that [the veteran's] brief 
military service ha[d] had a permanent impact on his 
epilepsy."  The Board at this juncture notes that a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The Board also observes that speculation is not 
legally sufficient to establish service connection.  Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992).


Review of medical records associated with the claims file 
from a private physician, Dr. Lever Stewart, shows that in 
September 1968 the veteran was seen several times.  One 
record notes that the veteran had no history of seizures in 
childhood and no family history of epilepsy.  Neurological 
examination was entirely within normal limits.  The veteran 
was reported to be seizure-free when taking Dilantin.  A 
later record notes that on discontinuing Dilantin seizures 
returned.  

The report of a January 2006 VA neurological examination 
shows that the veteran's claims file, including his medical 
records, were reviewed by the examiner.  The veteran informed 
the examiner that his history of seizures began at the age of 
14 or 15, and added that his seizures increased during his 
military service.  Seizure disorder was diagnosed.  The 
examiner commented that in view of the veteran's history the 
disorder was likely a primary generalized epilepsy.  The 
examining neurologist opined that, with a "reasonable degree 
of medical certainty," the veteran did in fact have a 
diagnosable seizure disorder which pre-existed his entry into 
active military service.  He added that, aside from perhaps a 
"temporary exacerbation" of the seizures while in the 
service, the seizure disorder, thereafter, was "not 
aggravated to a permanent degree" by his military service 
"beyond that which would occur to a natural progression" of 
this disorder.  

Private medical records associated with the claims folder 
following the Board's December 2005 remand include those from 
Dr. Salomon.  These records include those dated in July 2005 
("MRI" [magnetic resonance imaging] report noting lumbar 
spine disc herniation) and May 2006 (X-ray report showing a 
diagnosis of cervical spine degenerative disease).

Laws and Regulations

In order to establish service connection for a disability, 
the evidence must show that such disability was incurred 
coincident with active duty service, or if preexisting 
service, was aggravated therein.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  

Service connection for certain chronic disorders, including 
psychoses and arthritis, may be presumed to have been 
incurred in service if demonstrated to a compensable degree 
within 1 year after separation from active duty service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306. 
 Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertinent to the manifestation 
of the disability prior to, during and subsequent to service. 
 Id.  Having considered the evidence of record, the Board 
initially finds that the veteran's seizure disorder pre-
existed service.  The Board notes that the veteran's general 
practitioner, Dr. Richardson, stated, in March 2000, that the 
veteran's seizure disorder developed while the veteran was in 
service.  However, the Board finds that the treatment records 
in the 1960's and 1970's, which include the service medical 
records and records from the veteran's then treating 
physician, Dr. Williams, clearly and unmistakably indicate 
that the veteran had a seizure disorder prior to entry into 
active duty service.  This finding concerning the pre-
existing nature of the veteran's seizure disorder was 
confirmed by the VA neurologist who reviewed the medical 
record and examined the veteran in January 2006.  While the 
examiner at that time, in opining that the veteran's seizure 
disorder pre-existed his service entry, used the term 
"reasonable degree of medical certainty," as opposed to 
indicating that "clear and unmistakable" evidence existed 
to support his medical finding, the Board finds that this 
terminology, contrary to the assertion of the veteran's 
representative (see January 2007 Written Brief Presentation), 
does not negate the ultimate medical finding.  The Board 
finds that the contemporaneous evidence from the veteran's 
then treating physicians are more probative than the opinion 
by a general practitioner, rendered almost four decades after 
the incurrence of the disability.  Given the contemporaneous 
evidence of record, as well as the January 2006 VA 
neurological opinion, which was based on review of the entire 
evidence of record and the veteran's complaints, it is the 
Board's opinion that there is clear and unmistakable evidence 
that a seizure disorder pre-existed service.  Again, the 
Board acknowledges Dr. Richardson's opinion; however, the 
Board finds all of the other medical evidence of record, 
which directly contradict Dr. Richardson (a general 
practitioner) is more probative.

With regard to the question of whether or not the seizure 
disorder was aggravated during service, the Board notes Dr. 
Williams' December 1979 medical note, which noted that the 
veteran's seizures increased in number and perhaps in 
severity following his induction in service, and that the 
additional emotional and mental strain of being away from 
home and in an entirely strange surrounding could have 
brought about a strain of his nervous system and caused the 
acceleration of his condition.  It is also noted that an 
April 1980 medical note from Dr. Williams reported that after 
the veteran had three grand mal, epileptic type seizures in 
1963, he was not seen again until two years later, after he 
was released from active duty service.  At that time, Dr. 
Williams indicated that he agreed with the veteran's belief 
that being in service caused his condition to become worse, 
noting that the stress and worry could have caused 
deterioration in his condition.  It is further noted that an 
August 2002 VA examination report noted that it was very 
likely that the epilepsy became worse during military 
service.

However, it is also noted that the August 2002 VA examiner 
found that the veteran had made an extremely good adjustment, 
having a family and having maintained full employment (until 
the induction of the computers in the workplace triggered his 
photosensitive seizures).  Given the circumstances, the 
examiner concluded that to find that the veteran's brief 
military service had a permanent impact on his epilepsy would 
require resorting to pure speculation.  See Stegman, supra.  


The Board notes that Dr. Williams' records stated that the 
veteran's seizures increased in number and perhaps in 
severity following his induction in service.  Dr. Williams 
also noted that emotional and mental strain encountered 
during service could have brought about a strain of his 
nervous system and have caused the acceleration of his 
condition.  First, it must be pointed out that the emotional 
and mental strain to which Dr. Williams refers is not 
documented in the service medical records.  Further, while 
Dr. Williams found that the stress and worry in service 
(assuming, arguendo, that such stress and worry did exist in 
service) could have caused deterioration of the seizure 
disorder, requiring an increase in medication, Dr. Williams 
also reported that in June 1968, the veteran had gained 
control of the disorder.  Thus, it appears that Dr. Williams 
is indicating, in essence, that it is possible that there was 
(or was not) a deterioration of the seizure disorder in 
service.  Regardless of any temporary deterioration, however, 
as of 1968, the veteran's disorder was under control.  Given 
the equivocal nature of Dr. Williams' statement as to the 
possibility of deterioration of the disorder, as well as the 
fact that the seizure disorder was under control as of 1968, 
and so remained under control until recently, when computers 
in the workplace triggered photosensitive seizures, the Board 
is led to the conclusion that there was not a permanent 
increase in disability, despite the alleged increase in the 
number of seizures in service.

The Board must also point out that VA neurological 
examination in 2002 also determined that, given the brief 
service in the military, and the present status of the 
veteran's seizure disorder, it would require pure speculation 
to state that there was permanent impact on the veteran's 
epilepsy.  This opinion, the Board finds, is based in part on 
speculation and is not as probative as much of the other 
medical evidence on file, especially the medical 
findings/opinions expressed as part of the above-discussed 
January 2006 VA neurology examination.  The VA neurologist 
opined in January 2006 that, with a "reasonable degree of 
medical certainty," the veteran did in fact have a 
diagnosable seizure disorder which pre-existed his entry into 
active military service.  He added that, aside from perhaps a 
"temporary exacerbation" of the seizures while in the 
service, the seizure disorder, thereafter, was "not 
aggravated to a permanent degree" by his military service 
"beyond that which would occur to a natural progression" of 
this disorder.  


The Court has held that a worsening of symptoms of a disorder 
in service, in and of itself, is not sufficient to establish 
aggravation.  In the case at hand, while it is possible that 
the veteran may have had an increase in the number of 
seizures, given the fact that the veteran's seizure disorder 
became under control a few years after service, and given 
that it remained under control until recently (when the 
induction of computers in the workplace triggered his 
photosensitive seizures), as well as upon extensive review of 
the 2006 VA examiner's opinion, the Board finds that any 
increase in symptomatology in service is not indicative of 
permanent aggravation of the underlying condition of seizure 
disorder.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991). 
 Therefore, the Board concludes that the veteran's seizure 
disorder, which pre-existed service, was not aggravated in 
service.

Based on the foregoing, the Board finds the veteran's seizure 
disorder clearly and unmistakably existed prior to service 
and that it was not aggravated by service.  Thus, the 
presumption of soundness is rebutted.  38 U.S.C.A. § 1111. 
 See also VAOPGCPREC 03-2003 (July 16, 2003).  The Board 
finds further, that a discussion of whether the presumption 
of aggravation has been rebutted in this case under the 
provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is 
unnecessary as the Board has found by clear and unmistakable 
evidence that the veteran's seizure disorder was not 
aggravated by service in order to conclude that there was a 
preexisting disorder.  VA's General Counsel found that such a 
finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b).  Id.  Accordingly, the Board concludes 
that service connection for a seizure disorder is not 
warranted.

With regard to the other conditions which are claimed to have 
been caused by the veteran's seizure disorder, the Board 
first notes, as stated previously, that the veteran's service 
medical records do not show treatment for or diagnosis of 
either a psychiatric disorder, degenerative joint disease, a 
knee condition, or any dental condition.  Given this, given 
that a medical opinion is not on file which goes to relate 
any of these disorders directly to the veteran's brief 
military service, and given that service connection for a 
seizure disorder is being denied, entitlement to all of the 
other claimed disorders must, on both direct and secondary 
bases, be denied.  38 C.F.R. §§ 3.303, 3.304, 3.310.  Also, 
as neither psychoses nor arthritis was demonstrated to a 
compensable degree within one year after separation from 
active duty service, service connection for a psychiatric 
disorder and degenerative joint disease of the spine, 
respectively, on a presumptive basis is not here warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, given that the veteran is not service connected for 
any disorder, entitlement to a total disability rating due to 
individual unemployability must also be denied.  38 C.F.R. 
§ 4.16.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a seizure disorder, a psychiatric 
disorder, degenerative joint disease of the spine, a 
bilateral knee condition, and a dental condition, is denied.

Service connection for a total disability rating due to 
individual unemployability is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


